 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10       SADEGH POOZESH, et al.,                               Case No. 1:19-cv-01466-LJO-SKO

11                         Plaintiffs,                         ORDER GRANTING IN PART
                                                               PLAINTIFFS’ REQUEST TO SEAL
12                                                             DOCUMENTS IN ACCORDANCE WITH
               v.                                              LOCAL RULE 141
13
         MICHAEL R. POMPEO, et al.,                            ORDER STRIKING AND DIRECTING
14                                                             THE CLERK TO SEAL THE REQUEST
                           Defendants.                         TO SEAL FILED ON THE DOCKET
15
                                                               (Docs. 9, 9-1)
16       _____________________________________/
17

18            On October 19, 2019, Plaintiffs John Doe, Jane Doe, Daughter Doe, Mother Doe, and
19 Father Doe filed on the docket and served on Defendants1 a “Notice of Request to Seal Documents”

20 and a “Request to Seal Documents.” (See Docs. 9, 9-1.) Plaintiffs submitted to the Court and

21 served on Defendants the exhibits sought to be sealed and a proposed order. Plaintiffs seek to file

22 under seal four exhibits to their motion to proceed under pseudonyms, (Doc. 6), which consist of

23 two declarations and evidence of employment with the United States government. (See Doc. 9 at

24 2.)

25

26
27   1
       Defendants first appeared in the case on October 29, 2019, (see Doc. 12), but previously received notice of the
28   documents relevant to Plaintiffs’ request, as Plaintiffs served Defendants with the documents on October 19, 2019.
     (See Doc. 9 at 3.)
 1           Plaintiffs contend the information in the exhibits is covered by the Privacy Act of 1974, 5
 2 U.S.C. § 552a, and they fear retaliation from the Iranian government if the information in the

 3 exhibits pertaining to U.S. government employment is made public. Plaintiffs further contend that

 4 redacting the names from the documents would be insufficient, as the information contained in the

 5 documents is sufficiently specific to allow the Iranian government to ascertain the individuals’

 6 identities even if names are redacted. Plaintiffs request that the documents be sealed “for twenty

 7 years.”

 8
             Pursuant to Local Rule 141(b), a request to seal a document “shall set forth the statutory or
 9
     other authority for sealing, the requested duration, the identity, by name or category, of persons to
10
     be permitted access to the documents, and all other relevant information.” E.D. Cal. L.R. 141(b).
11
     “Only if good cause exists may the Court seal the information from public view after balancing
12
     ‘the needs for discovery against the need for confidentiality.’” Koloff v. Metro Life Ins. Co., No.
13
     113CV02060AWIJLT, 2014 WL 12573330, at *1 (E.D. Cal. July 9, 2014) (quoting Pintos v. Pac.
14
     Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)). A party may submit an opposition to a request
15
     to seal documents within three days of the date of service of the request. E.D. Cal. L.R. 141(c).
16
             As an initial matter, the Court notes that Plaintiffs filed the request to seal itself on the
17
     public docket. (See Doc. 9-1.) Local Rule 141 states that the request to seal shall be either (1)
18
     emailed to chambers or (2) submitted on paper to the Clerk, but “shall not be filed at this time.”
19
     E.D. Cal. L.R. 141(b). Accordingly, although the request to seal does not contain any information
20
     not already disclosed in Plaintiffs’ previously filed motion to proceed under pseudonyms, (Doc.
21
     6), pursuant to Local Rule 141, the Court will STRIKE and direct the Clerk to seal that docket
22
     entry, (Doc. 9-1).
23

24           As to the relief requested, Defendants were served with Plaintiffs’ request on October 19,

25 2019, (see Doc. 9 at 3), and have not submitted an opposition, and the time to do so has expired.

26 Plaintiffs’ request to seal is therefore deemed unopposed. Plaintiffs have substantially complied
27 with Local Rule 141, and in view of the documents’ nature, the Court finds that good cause exists

28

                                                      2
 1 to allow Plaintiffs to file under seal the four exhibits to its motion to proceed by pseudonyms,

 2 (Doc. 6).

 3
              Plaintiffs have not shown why the documents need to be sealed for twenty years, however,
 4
      and the Court instead ORDERS that the documents be sealed until the conclusion of the litigation
 5
      or until further order of the Court, without prejudice to any party requesting an extension of the
 6
      seal, for good cause, upon conclusion of the litigation.
 7
              Accordingly, IT IS ORDERED:
 8

 9            1.   The Court GRANTS IN PART Plaintiffs’ unopposed request to seal, (Doc. 9), and

10 ORDERS that the four exhibits identified in Plaintiffs’ request, (see Doc. 9 at 2), be FILED

11 UNDER SEAL as exhibits to Plaintiffs’ motion to proceed under pseudonyms, (Doc. 6).

12            2.   The Court STRIKES the request to seal filed on the docket, (Doc. 9-1). The Clerk is
13 directed to SEAL that docket entry, (Doc. 9-1).

14

15 IT IS SO ORDERED.

16
     Dated:    October 29, 2019                                  /s/   Sheila K. Oberto            .
17                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                      3
